DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application is being examined under the pre-AIA  first to invent provisions. 

2. The present application is a divisional, following a restriction requirement, of an application 14/963,764, issued as US 10,752,798. In light of compacted prosecution, an Examiner-initiated interview with Nicole Clarke was conducted on August 18, 2022 to discuss a possible amendment to instant claims correlated with limitations cited in the parent issued patent. However, per Applicant’s request, a new Office action is set forth below.
Priority
3.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: instant claim 56 recites a process for making an antistatic multilayer elastomeric article having a first layer and a second layer comprising: a) preparing a first latex composition by mixing synthetic rubber latex with nitrile rubber latex, wherein the synthetic rubber latex in said first latex composition is in a lesser amount than the nitrile rubber latex in said first latex composition, b) preparing a second latex composition by mixing nitrile rubber latex with synthetic rubber latex, wherein the nitrile rubber latex in said second latex composition is in a lesser amount than the synthetic rubber latex in said second latex composition, and c) forming the first layer from the first latex composition and the second layer from the second latex composition. However, the parent applications 11/811,641 and 14/963,764 do not provide a support for the limitation “synthetic rubber latex”; the parent applications 11/811,641 and 14/963,764 are silent with respect to the layers comprising synthetic rubber latex.  Though the parent applications 11/811,641 and 14/963,764 recite the use of polyisoprene, polychloroprene, epichlorohydrin rubber, and butyl rubber, since the term “synthetic rubber latex” includes any possible “artificial elastomer”, and thereby making the scope of claim 56 significantly broader than the cited specific elastomers, the limitations of instant claim 56 do not get benefits of a prior-filed applications 11/811,641 and 14/963,764.
The effective filing date for claim 56 is June 5, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.  Claims 46-51, 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2006/0026737) in view of Sasaki et al (US 5,459,880), Mattesky (US 2005/0268374) and Yeh et al (WO 01/90236) (Yeh’236).

5. Chen discloses a method for making for making a multi-layered glove, comprising the following steps:
1) preparing a latex for an outer layer;
2) preparing a latex for an inner layer;
3) immersing a glove-forming former into a coagulant and drying, 
4) immersing said former into the latex for forming outer layer and forming the outer layer (as to instant claim 50);
5) immersing the former into a coagulant and drying to form a sandwich layer;
6) immersing the former into the latex to form inner layer and forming the inner layer (as to instant claim 50), followed by
7) leaching and vulcanizing the glove (as to instant claim 51) and
8) stripping the glove off the former;
wherein during the step 6), the coagulant of the sandwich layer is dissolved and completely gels the latex (as to instant claim 49) and forms the inner layer and physical linkages between the outer and the inner layers ([0029]),
wherein the inner layer and the outer layer are made of the same type of latexes (claims 3 and 13), and wherein the latex of the outer layer comprises mixtures of nitrile rubber and natural rubber, or mixtures of nitrile rubber and styrene-butadiene rubber or polychloroprene (claim 8) and the latex of the inner layer comprises a mixture of natural rubber and nitrile rubber, or mixtures of styrene-butadiene rubber, polychloroprene and nitrile rubber (claim 9, as to instant claims 46 and 56).

6. Thus, Chen discloses a method for making multilayered glove by sequential dipping of the glove former into a coagulant and latexes, such as into a latex for forming the outer layer first, followed by dipping into the latex for forming the inner layer, wherein the latexes of the inner and the outer layer are formed from the same type of latexes and include mixtures of natural rubber and nitrile rubber, or mixtures of styrene-butadiene rubber/polychloroprene and nitrile rubber. Though Chen does not explicitly recite both the latex for inner layer and the latex for the outer layer comprising  mixtures of natural rubber and nitrile rubber in different relative amounts, or mixtures of styrene-butadiene rubber/polychloroprene and nitrile rubber in different relative amounts, based on the teachings of Chen that i) the latexes for the inner and the outer layer are of the same type,  and may comprise the mixtures of natural rubber and the nitrile rubber, or the mixtures of polychloroprene rubber and nitrile rubber; ii) the selection of latex in making the inner layer and the outer layer is strictly dependent on the preferences of the end user ([0030] of Chen) and iii) the layers of the inner and the outer layers are  linked together ([0029] of Chen), therefore, it would have been obvious to a one of ordinary skill in the art to choose and use the mixture of natural rubber and the nitrile rubber for making both the inner layer and the outer layer of the multilayered glove (as to instant claim 46); or to choose and use the mixtures of polychloroprene and the nitrile rubber for making both the inner layer and the outer layer of the multilayered glove (as to instant claim 56) as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
7. Though Chen discloses the latexes for making the outer layer and the inner layer comprising a combination of natural rubber and nitrile rubber, and further styrene-butadiene rubber or polychloroprene,  Chen does not explicitly recite the latex for outer layer comprising the nitrile rubber in higher amount than the natural rubber, and the latex for the inner layer comprising natural rubber in higher amount than the nitrile rubber, and further does not explicitly recite the latexes being made by mechanical mixing and the nitrile-based latex being adjusted to pH of about 9.5.

8.   However,
1) Sasaki et al discloses a glove comprising two layers:
    a) a lowermost layer comprising a natural rubber layer (Abstract) and
    b) a top surface layer comprising an acrylonitrile-butadiene rubber layer (Abstract, 
        col. 2, lines 16-20, claim 1, col. 2, lines 45-50).
Sasaki et al further teaches that the rubber materials to be used are not limited to the natural rubber, but other rubbers including styrene-butadiene rubber, EPDM, EPM or any blends thereof can be used instead of the natural rubber (col. 4, lines 11-16). Given styrene-butadiene rubber, EPDM or EPM rubbers are used instead of the natural rubber, which appear to be synthetic rubbers, in the lowermost layer, the glove of Sasaki et al will have the following structure:
  a’) a lowermost layer comprising styrene-butadiene rubber, butadiene rubber, EPDM
      or EPM rubbers (as to instant claim 56) and
  b’) a top surface layer comprising an acrylonitrile-butadiene rubber layer (Abstract), an acrylonitrile-based rubber layer comprising further rubbers as the top surface layer (col 2, lines 16-20, claim 1, col. 2, lines 45-50), wherein the acrylonitrile-based outer rubber layer provides oil and solvent resistance (col. 2, lines 47-52).
Thus, Sasaki et al teaches a two-layer article, such as a glove, comprising the inner layer having the major amount of the natural rubber or synthetic rubber, and the outer layer comprising the major amount (75%wt) of acrylonitrile rubber with other rubbers such as polyurethane rubber (col. 5, lines 20-30). Since the article comprises two layers, therefore, said layers will intrinsically and necessarily be adjacent to each other.

2) Mattesky discloses a method for making a multilayer glove which comprises a protective coating layer comprising natural rubber ([0029]) and further a reinforcing layer deposited over the protective layer ([0030], [0031]), the reinforcing layer comprising nitrile rubber ([0033]), wherein Mattesky teaches that the bonding of the reinforcing layer (i.e. the nitrile rubber layer) is enhanced by making the protective coating material similar to the reinforcing material, such as by using a nitrile rubber in the protective coating layer (i.e. in natural rubber layer) and nitrile rubber in the outer coating. If it is desired to have a natural rubber glove reinforced with nitrile rubber, it would be advantageous to blend the nitrile rubber with at least some natural rubber to enhance bonding of the two layers ([0035]). Thus, Mattesky explicitly teaches that in order to enhance the bonding of the two rubber-based protective and outer layers, such layers should be comprised of similar material, such as one layer of natural rubber with some nitrile rubber (inner rubber layer) and the other layer of nitrile rubber with at least some natural rubber (the outer rubber layer). 
Based on the teachings of Mattesky that to enhance bonding between the natural rubber layer and the Nitrile rubber layer, at least some (i.e. minor) amount of natural rubber should be added into the Nitrile rubber year, so to make the layer material similar to each other, it would have been obvious to a one of ordinary skill in the art to add to each of the layers in a multilayered article a minor amount of the rubber that is the major in the adjacent layer to enhance bonding between said layers as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
3) Yeh’236 discloses a method for making gloves comprising: 
    a) forming a polymer latex comprising a blend of an acrylonitrile rubber and butadiene-based rubber by gently mixing said rubbers using a stirrer (p. 15, lines 6-7, as to instant claim 47), 
    b) dipping a glove former into a coagulant dispersion, followed by dipping said former into the polymer latex (p. 17, lines 4-26),
wherein the butadiene-based rubber and the acrylonitrile rubber are used in said latex at a weight ratio of 5/95 to 95/5 (p. 4, lines 3-27; p. 3, lines 10-14), wherein the use of the combination of the butadiene-based copolymer and the acrylonitrile copolymer provides low modulus (less than 1000 psi at 500%) and therefore a soft feel (p. 3, lines 20-p. 4, lines 2). The butadiene-based polymer includes polyisoprene copolymers (p. 4, lines 10-16). Since natural rubber appears to consist of copolymers of polyisoprene, therefore, it would have been obvious to a one of ordinary skill in the art to use natural rubber as the butadiene-based polymer in the blends of Yeh’236 as well. 
The specific examples shown by Yeh’236 include the blend of 75 parts of nitrile rubber, 20 parts of natural rubber and 5 parts of neoprene rubber (i.e. synthetic rubber) (p. 19, Example 13), i.e. the latex comprising the major amount of nitrile rubber and minor amounts of the natural rubber and synthetic rubber; wherein the process for making the nitrile rubber- based latex further includes a step of adjusting pH to 9.75 (p. 19, lines 4-11), which value of pH appears to be about 9.5 as claimed in instant claim 48.
Further exemplified a latex comprising 75 parts of neoprene rubber and 25 parts of nitrile rubber (Example 3, page 13).
Thus, the latex blends used for making gloves as shown by Yeh’236 include both: the blends wherein the nitrile rubber is the major component and the blends where the nitrile rubber is the minor component. 

9.  Since a) Chen discloses a method for making a multi-layered glove, wherein both the inner layer and the outer layer comprise a combination of natural rubber and nitrile rubber, and further synthetic rubber, wherein the latexes for the inner and the outer layer are of the same type and the layers of the inner and the outer layers are  linked together, but does not explicitly recite the latex for outer layer comprising the nitrile rubber in higher amount than the natural rubber (or than the synthetic rubber), and the latex for the inner layer comprising natural rubber (or synthetic rubber) in higher amount than the nitrile rubber;
b) Sasaki et al discloses a glove comprising two layers: a lowermost layer comprising a natural rubber or synthetic rubber and a top surface layer comprising an acrylonitrile-butadiene rubber layer, wherein the acrylonitrile rubber-based outer layer provides oil and solvent resistance to said glove;
c) Mattesky clearly teaches that to enhance bonding between the natural rubber layer and the Nitrile rubber layer, it would be advantageous to add at least some (i.e. minor) amount of natural rubber into the Nitrile rubber year; that is the addition in each layer the minor amount of the rubber that is the major in the adjacent layer, enhances bonding between the layers, and
d) Yeh’236 discloses a method for making gloves by dipping the former into a polymer latex, wherein the used latex comprises a blend of an acrylonitrile rubber and butadiene-based rubber at a weight ratio of 5/95 to 95/5, i.e. both the blends wherein the nitrile rubber is the major component and the blends where the nitrile rubber is the minor component are used for making gloves; 
therefore, based on the combined teachings of Chen, Sasaki et al, Yeh’236 and Mattesky, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the latex for inner layer in the method of Chen comprising a natural rubber as the major component and the latex for outer layer comprising nitrile rubber as the major component, so to ensure the nitrile-based outer layer provides oil and solvent resistance to said gloves, as taught by Sasaki et al, and further to include, or obvious to try to include at least minor amount of the nitrile rubber into the natural rubber  latex for inner layer and at least minor amount of natural rubber into the nitrile rubber latex for outer layer, thus making the two layers each of which comprising the blend of natural rubber and nitrile rubber (as taught by Yeh’236), i.e. layers comprising similar materials, as required by Chen, and thereby further enhancing the bonding of the inner and the outer layers in the glove of Chen, as taught by Mattesky, thereby arriving at the present invention, especially since the latexes comprising the blends of nitrile rubber and butadiene rubber/natural rubber having various amounts of the nitrile rubber and natural rubber are taught in the art to be used for making gloves as shown by Yeh’236, and since it would have been obvious to choose material based on its suitability.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

10.  Similarly, as to instant claim 56, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the latex for inner layer in the method of Chen comprising a natural rubber and polychloroprene rubber as the major components and the latex for outer layer comprising nitrile rubber as the major component, so to ensure the nitrile-based outer layer provides oil and solvent resistance to said gloves, as taught by Sasaki et al, and further to include, or obvious to try to include at least minor amount of the nitrile rubber into the natural rubber and polychloroprene/neoprene latex for inner layer and at least minor amount of polychloroprene/neoprene rubber into the nitrile rubber latex for outer layer, thus making the two layers each of which comprising the blend of natural rubber, polychloroprene and nitrile rubber (as taught by Yeh’236), i.e. layers comprising similar materials, as required by Chen, and thereby further enhancing the bonding of the inner and the outer layers in the glove of Chen, as taught by Mattesky, thereby arriving at the present invention, especially since the nitrile rubber and butadiene rubber-based/natural rubber-based latexes having various amounts of the nitrile rubber, natural rubber and polychloroprene/neoprene are taught in the art as shown by Yeh’236 (e.g. Example 13), and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

11. Since the glove of Chen in view of Sasaki et al, Mattesky and Yeh’236 comprises two layers, each of the layers comprising nitrile rubber, similar to that claimed and disclosed in instant invention, therefore, the glove of  Chen in view of Sasaki et al, Mattesky and Yeh’236 will intrinsically and necessarily comprise, or would be reasonably expected to comprise, at least to some extent, antistatic properties as well. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12. Claims 46-53, 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2006/0026737) in view of Sasaki et al (US 5,459,880), Mattesky (US 2005/0268374) and Yeh et al (WO 01/90236) (Yeh’236), in further view of Momose et al (US 4,851,266).

13.  The discussion with respect to Chen (US 2006/0026737) in view of Sasaki et al (US 5,459,880), Mattesky (US 2005/0268374) and Yeh et al (WO 01/90236) (Yeh’236), set forth in paragraphs 4-11 above, is incorporated here by reference.

14. Chen (US 2006/0026737) in view of Sasaki et al (US 5,459,880), Mattesky (US 2005/0268374) and Yeh et al (WO 01/90236) (Yeh’236) do not disclose a further step of chlorinating the glove.

15. However, Momose et al discloses a method for making the glove comprising:
a) dipping a hand-shaped mold into a coagulant solution;
b) dipping the mold into a rubber latex;
c) dipping the mold into a sodium hypochlorite solution to process the outer surface (Figure 1);
d) turning the glove inside out and again immersing into a solution of sodium hypochlorite to process the inner surface (Figure 1, claim 1, col. 6, lines 15-65),
wherein natural rubber gloves produced by said method allow the surgeon to insert his hand into the glove more easily while at the same time providing the tactile feel necessary to precisely hold and control the surgical instruments (col. 7, lines 1-3; col. 5, lines 40-46).

16. It would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize the order of chlorinating the inner and the outer layers of the glove, such as chlorinating the inner layer first, followed by turning it inside out and chlorinating the outer layer, since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

17. Since the step of chlorinating both the inner and the outer layers of the glove provides advantages in allowing the surgeon to insert his hand into the glove more easily while at the same time providing the tactile feel necessary to precisely hold and control the surgical instruments, as taught by Momose et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Momose et al and Chen in view of Sasaki et al, Mattesky and Yeh’236, and to subject the glove of Chen in view of Sasaki et al, Mattesky and Yeh’236 to further steps of chlorinating both the inner layer and the outer layer as well, so to allow the surgeon to insert his hand into the glove of Chen in view of Sasaki et al, Mattesky and Yeh’236 more easily while at the same time providing the tactile feel necessary to precisely hold and control the surgical instruments, as taught by Momose et al, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764